

	

		II

		Calendar No. 13

		109th CONGRESS

		1st Session

		S. 249

		[Report No. 109-6]

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2005

			Mr. Reid (for himself,

			 Mr. Ensign, Mr.

			 Bennett, and Mr. Hatch)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		

			February 16, 2005

			Reported by Mr.

			 Domenici, without amendment

		

		A BILL

		To establish the Great Basin National Heritage Route in

		  the States of Nevada and Utah.

	

	

		1.Short titleThis Act may be cited as the

			 Great Basin National Heritage Route

			 Act.

		2.Findings and

			 purposes

			(a)FindingsCongress

			 finds that—

				(1)the natural,

			 cultural, and historic heritage of the North American Great Basin is nationally

			 significant;

				(2)communities along

			 the Great Basin Heritage Route (including the towns of Delta, Utah, Ely,

			 Nevada, and the surrounding communities) are located in a classic western

			 landscape that contains long natural vistas, isolated high desert valleys,

			 mountain ranges, ranches, mines, historic railroads, archaeological sites, and

			 tribal communities;

				(3)the Native

			 American, pioneer, ranching, mining, timber, and railroad heritages associated

			 with the Great Basin Heritage Route include the social history and living

			 cultural traditions of a rich diversity of nationalities;

				(4)the pioneer,

			 Mormon, and other religious settlements, and ranching, timber, and mining

			 activities of the region played and continue to play a significant role in the

			 development of the United States, shaped by—

					(A)the unique

			 geography of the Great Basin;

					(B)an influx of

			 people of Greek, Chinese, Basque, Serb, Croat, Italian, and Hispanic descent;

			 and

					(C)a Native American

			 presence (Western Shoshone, Northern and Southern Paiute, and Goshute) that

			 continues in the Great Basin today;

					(5)the Great Basin

			 housed internment camps for Japanese-American citizens during World War II, 1

			 of which, Topaz, was located along the Heritage Route;

				(6)the pioneer

			 heritage of the Heritage Route includes the Pony Express route and stations,

			 the Overland Stage, and many examples of 19th century exploration of the

			 western United States;

				(7)the Native

			 American heritage of the Heritage Route dates back thousands of years and

			 includes—

					(A)archaeological

			 sites;

					(B)petroglyphs and

			 pictographs;

					(C)the westernmost

			 village of the Fremont culture; and

					(D)communities of

			 Western Shoshone, Paiute, and Goshute tribes;

					(8)the Heritage

			 Route contains multiple biologically diverse ecological communities that are

			 home to exceptional species such as—

					(A)bristlecone

			 pines, the oldest living trees in the world;

					(B)wildlife adapted

			 to harsh desert conditions;

					(C)unique plant

			 communities, lakes, and streams; and

					(D)native Bonneville

			 cutthroat trout;

					(9)the air and water

			 quality of the Heritage Route is among the best in the United States, and the

			 clear air permits outstanding viewing of the night skies;

				(10)the Heritage

			 Route includes unique and outstanding geologic features such as numerous

			 limestone caves, classic basin and range topography with playa lakes, alluvial

			 fans, volcanics, cold and hot springs, and recognizable features of ancient

			 Lake Bonneville;

				(11)the Heritage

			 Route includes an unusual variety of open space and recreational and

			 educational opportunities because of the great quantity of ranching activity

			 and public land (including city, county, and State parks, national forests,

			 Bureau of Land Management land, and a national park);

				(12)there are

			 significant archaeological, historical, cultural, natural, scenic, and

			 recreational resources in the Great Basin to merit the involvement of the

			 Federal Government in the development, in cooperation with the Great Basin

			 Heritage Route Partnership and other local and governmental entities, of

			 programs and projects to—

					(A)adequately

			 conserve, protect, and interpret the heritage of the Great Basin for present

			 and future generations; and

					(B)provide

			 opportunities in the Great Basin for education; and

					(13)the Great Basin

			 Heritage Route Partnership shall serve as the management entity for a Heritage

			 Route established in the Great Basin.

				(b)PurposesThe

			 purposes of this Act are—

				(1)to foster a close

			 working relationship with all levels of government, the private sector, and the

			 local communities within White Pine County, Nevada, Millard County, Utah, and

			 the Duckwater Shoshone Reservation;

				(2)to enable

			 communities referred to in paragraph (1) to conserve their heritage while

			 continuing to develop economic opportunities; and

				(3)to conserve,

			 interpret, and develop the archaeological, historical, cultural, natural,

			 scenic, and recreational resources related to the unique ranching, industrial,

			 and cultural heritage of the Great Basin, in a manner that promotes multiple

			 uses permitted as of the date of enactment of this Act, without managing or

			 regulating land use.

				3.DefinitionsIn this Act:

			(1)Great

			 BasinThe term Great Basin means the North American

			 Great Basin.

			(2)Heritage

			 RouteThe term Heritage Route means the Great Basin

			 National Heritage Route established by section 4(a).

			(3)Management

			 entityThe term management entity means the Great

			 Basin Heritage Route Partnership established by section 4(c).

			(4)Management

			 planThe term management plan means the plan

			 developed by the management entity under section 6(a).

			(5)SecretaryThe

			 term Secretary means the Secretary of the Interior, acting through

			 the Director of the National Park Service.

			4.Great Basin

			 National Heritage Route

			(a)EstablishmentThere

			 is established the Great Basin National Heritage Route to provide the public

			 with access to certain historical, cultural, natural, scenic, and recreational

			 resources in White Pine County, Nevada, Millard County, Utah, and the Duckwater

			 Shoshone Reservation in the State of Nevada, as designated by the management

			 entity.

			(b)BoundariesThe

			 management entity shall determine the specific boundaries of the Heritage

			 Route.

			(c)Management

			 entity

				(1)In

			 generalThe Great Basin Heritage Route Partnership shall serve as

			 the management entity for the Heritage Route.

				(2)Board of

			 directorsThe Great Basin Heritage Route Partnership shall be

			 governed by a board of directors that consists of—

					(A)4 members who are

			 appointed by the Board of County Commissioners for Millard County, Utah;

					(B)4 members who are

			 appointed by the Board of County Commissioners for White Pine County, Nevada;

			 and

					(C)a representative

			 appointed by each Native American Tribe participating in the Heritage

			 Route.

					5.Memorandum of

			 understanding

			(a)In

			 generalIn carrying out this Act, the Secretary, in consultation

			 with the Governors of the States of Nevada and Utah and the tribal government

			 of each Indian tribe participating in the Heritage Route, shall enter into a

			 memorandum of understanding with the management entity.

			(b)InclusionsThe

			 memorandum of understanding shall include information relating to the

			 objectives and management of the Heritage Route, including—

				(1)a description of

			 the resources of the Heritage Route;

				(2)a discussion of

			 the goals and objectives of the Heritage Route, including—

					(A)an explanation of

			 the proposed approach to conservation, development, and interpretation;

			 and

					(B)a general outline

			 of the anticipated protection and development measures;

					(3)a description of

			 the management entity;

				(4)a list and

			 statement of the financial commitment of the initial partners to be involved in

			 developing and implementing the management plan; and

				(5)a description of

			 the role of the States of Nevada and Utah in the management of the Heritage

			 Route.

				(c)Additional

			 requirementsIn developing the terms of the memorandum of

			 understanding, the Secretary and the management entity shall—

				(1)provide

			 opportunities for local participation; and

				(2)include terms

			 that ensure, to the maximum extent practicable, timely implementation of all

			 aspects of the memorandum of understanding.

				(d)Amendments

				(1)In

			 generalThe Secretary shall review any amendments of the

			 memorandum of understanding proposed by the management entity or the Governor

			 of the State of Nevada or Utah.

				(2)Use of

			 fundsFunds made available under this Act shall not be expended

			 to implement a change made by a proposed amendment described in paragraph (1)

			 until the Secretary approves the amendment.

				6.Management

			 plan

			(a)In

			 generalNot later than 3 years after the date of enactment of

			 this Act, the management entity shall develop and submit to the Secretary for

			 approval a management plan for the Heritage Route that—

				(1)specifies—

					(A)any resources

			 designated by the management entity under section 4(a); and

					(B)the specific

			 boundaries of the Heritage Route, as determined under section 4(b); and

					(2)presents clear

			 and comprehensive recommendations for the conservation, funding, management,

			 and development of the Heritage Route.

				(b)ConsiderationsIn

			 developing the management plan, the management entity shall—

				(1)provide for the

			 participation of local residents, public agencies, and private organizations

			 located within the counties of Millard County, Utah, White Pine County, Nevada,

			 and the Duckwater Shoshone Reservation in the protection and development of

			 resources of the Heritage Route, taking into consideration State, tribal,

			 county, and local land use plans in existence on the date of enactment of this

			 Act;

				(2)identify sources

			 of funding;

				(3)include—

					(A)a program for

			 implementation of the management plan by the management entity,

			 including—

						(i)plans for

			 restoration, stabilization, rehabilitation, and construction of public or

			 tribal property; and

						(ii)specific

			 commitments by the identified partners referred to in section 5(b)(4) for the

			 first 5 years of operation; and

						(B)an interpretation

			 plan for the Heritage Route; and

					(4)develop a

			 management plan that will not infringe on private property rights without the

			 consent of the owner of the private property.

				(c)Failure to

			 submitIf the management entity fails to submit a management plan

			 to the Secretary in accordance with subsection (a), the Heritage Route shall no

			 longer qualify for Federal funding.

			(d)Approval and

			 disapproval of management plan

				(1)In

			 generalNot later than 90 days after receipt of a management plan

			 under subsection (a), the Secretary, in consultation with the Governors of the

			 States of Nevada and Utah, shall approve or disapprove the management

			 plan.

				(2)CriteriaIn

			 determining whether to approve a management plan, the Secretary shall consider

			 whether the management plan—

					(A)has strong local

			 support from a diversity of landowners, business interests, nonprofit

			 organizations, and governments associated with the Heritage Route;

					(B)is consistent

			 with and complements continued economic activity along the Heritage

			 Route;

					(C)has a high

			 potential for effective partnership mechanisms;

					(D)avoids infringing

			 on private property rights; and

					(E)provides methods

			 to take appropriate action to ensure that private property rights are

			 observed.

					(3)Action

			 following disapprovalIf the Secretary disapproves a management

			 plan under paragraph (1), the Secretary shall—

					(A)advise the

			 management entity in writing of the reasons for the disapproval;

					(B)make

			 recommendations for revisions to the management plan; and

					(C)not later than 90

			 days after the receipt of any proposed revision of the management plan from the

			 management entity, approve or disapprove the proposed revision.

					(e)ImplementationOn

			 approval of the management plan as provided in subsection (d)(1), the

			 management entity, in conjunction with the Secretary, shall take appropriate

			 steps to implement the management plan.

			(f)Amendments

				(1)In

			 generalThe Secretary shall review each amendment to the

			 management plan that the Secretary determines may make a substantial change to

			 the management plan.

				(2)Use of

			 fundsFunds made available under this Act shall not be expended

			 to implement an amendment described in paragraph (1) until the Secretary

			 approves the amendment.

				7.Authority and

			 duties of management entity

			(a)AuthoritiesThe

			 management entity may, for purposes of preparing and implementing the

			 management plan, use funds made available under this Act to—

				(1)make grants to,

			 and enter into cooperative agreements with, a State (including a political

			 subdivision), an Indian tribe, a private organization, or any person;

			 and

				(2)hire and

			 compensate staff.

				(b)DutiesIn

			 addition to developing the management plan, the management entity shall—

				(1)give priority to

			 implementing the memorandum of understanding and the management plan, including

			 taking steps to—

					(A)assist units of

			 government, regional planning organizations, and nonprofit organizations

			 in—

						(i)establishing and

			 maintaining interpretive exhibits along the Heritage Route;

						(ii)developing

			 recreational resources along the Heritage Route;

						(iii)increasing

			 public awareness of and appreciation for the archaeological, historical,

			 cultural, natural, scenic, and recreational resources and sites along the

			 Heritage Route; and

						(iv)if

			 requested by the owner, restoring, stabilizing, or rehabilitating any private,

			 public, or tribal historical building relating to the themes of the Heritage

			 Route;

						(B)encourage

			 economic viability and diversity along the Heritage Route in accordance with

			 the objectives of the management plan; and

					(C)encourage the

			 installation of clear, consistent, and environmentally appropriate signage

			 identifying access points and sites of interest along the Heritage

			 Route;

					(2)consider the

			 interests of diverse governmental, business, and nonprofit groups associated

			 with the Heritage Route;

				(3)conduct public

			 meetings in the region of the Heritage Route at least semiannually regarding

			 the implementation of the management plan;

				(4)submit

			 substantial amendments (including any increase of more than 20 percent in the

			 cost estimates for implementation) to the management plan to the Secretary for

			 approval by the Secretary; and

				(5)for any year for

			 which Federal funds are received under this Act—

					(A)submit to the

			 Secretary a report that describes, for the year—

						(i)the

			 accomplishments of the management entity;

						(ii)the expenses and

			 income of the management entity; and

						(iii)each entity to

			 which any loan or grant was made;

						(B)make available

			 for audit all records pertaining to the expenditure of the funds and any

			 matching funds; and

					(C)require, for all

			 agreements authorizing the expenditure of Federal funds by any entity, that the

			 receiving entity make available for audit all records pertaining to the

			 expenditure of the funds.

					(c)Prohibition on

			 the acquisition of real propertyThe management entity shall not

			 use Federal funds made available under this Act to acquire real property or any

			 interest in real property.

			(d)Prohibition on

			 the regulation of land useThe management entity shall not

			 regulate land use within the Heritage Route.

			8.Duties and

			 authorities of Federal agencies

			(a)Technical and

			 financial assistance

				(1)In

			 generalThe Secretary may, on request of the management entity,

			 provide technical and financial assistance to develop and implement the

			 management plan and memorandum of understanding.

				(2)Priority for

			 assistanceIn providing assistance under paragraph (1), the

			 Secretary shall, on request of the management entity, give priority to actions

			 that assist in—

					(A)conserving the

			 significant archaeological, historical, cultural, natural, scenic, and

			 recreational resources of the Heritage Route; and

					(B)providing

			 education, interpretive, and recreational opportunities, and other uses

			 consistent with those resources.

					(b)Application of

			 Federal lawThe establishment of the Heritage Route shall have no

			 effect on the application of any Federal law to any property within the

			 Heritage Route.

			9.Land use

			 regulation; applicability of Federal law

			(a)Land use

			 regulationNothing in this Act—

				(1)modifies,

			 enlarges, or diminishes any authority of the Federal, State, tribal, or local

			 government to regulate by law (including by regulation) any use of land;

			 or

				(2)grants any power

			 of zoning or land use to the management entity.

				(b)Applicability

			 of Federal lawNothing in this Act—

				(1)imposes on the

			 Heritage Route, as a result of the designation of the Heritage Route, any

			 regulation that is not applicable to the area within the Heritage Route as of

			 the date of enactment of this Act; or

				(2)authorizes any

			 agency to promulgate a regulation that applies to the Heritage Route solely as

			 a result of the designation of the Heritage Route under this Act.

				10.Authorization

			 of appropriations

			(a)In

			 generalThere is authorized to be appropriated to carry out this

			 Act $10,000,000, of which not more than $1,000,000 may be made available for

			 any fiscal year.

			(b)Cost

			 sharing

				(1)Federal

			 shareThe Federal share of the cost of any activity assisted

			 under this Act shall not exceed 50 percent.

				(2)Form of

			 non-federal shareThe non-Federal share may be in the form of

			 in-kind contributions, donations, grants, and loans from individuals and State

			 or local governments or agencies.

				11.Termination of

			 authorityThe authority of the

			 Secretary to provide assistance under this Act terminates on the date that is

			 15 years after the date of enactment of this Act.

		

	

		February 16, 2005

		Reported without amendment

	

